Respondent was convicted of failing to file an. income tax return for the year 1956 in violation of section 7203 of the Internal Revenue Code of 1954. Although he has never before been charged with professional misconduct and his omission to file resulted from *868financial distress, he has violated canons 29 and 32 of the Canons of Professional Ethics, Accordingly, he is suspended from practice for a period of four months. (Matter of D’Adamo, 11 A D 2d 378.) Bergan, P, J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.